Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-12, 15, and 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jesse Bucholtz (Reg. No. 55,027) on 06/09/2021.

Pursuant to MPEP 606.01 the title has been changed to read:
-- DETERMINATION AND RELOCATION OF MOVEMENT TARGETS BASED ON A DRAG-AND-DROP OPERATION OF A THUMBNAIL ACROSS DOCUMENT AREAS --

This listing of claims will replace all prior versions and listings of claims in the application. 


1. (Currently Amended) A device comprising:
at least one memory storing instructions; and
at least one processor that executes the instructions stored in the memory and configured to perform:
reading a plurality of documents to obtain image data of a plurality of pages;
dividing, 
displaying an operation screen that includes:
a plurality of document areas corresponding respectively to the divided groups of the documents, wherein each document area corresponds to a different row, the document areas are arranged on the operation screen sequentially in a vertical order, and the operation screen includes at least a first document area that corresponds to a first document, and
thumbnails of a plurality of pages that constitute a corresponding [[one]]document of the plurality of documents, wherein the thumbnails are arranged in each of the document areas sequentially in a horizontal order; 
receiving a drag-and-drop operation of a first thumbnail that is one of a plurality of thumbnails included in the first document area, wherein the first thumbnail is preceded by and succeeded by at least one thumbnail in a row corresponding to the first document area;
in a case where [[a]]the first thumbnail precedes the first document area, automatically determining that first movement targets consist of precede the first thumbnail in the row and moving only the first movement targets, among the plurality of thumbnails included in the first document area, into an end of the second document area; and
in a case where the first thumbnail is dragged and dropped onto a third document area that succeeds the first document area, automatically determining that second movement targets consist of succeed the first thumbnail in the row and moving only the second movement targets, among the plurality of thumbnails included in the first document area, into a beginning of the third document area.

	2.  (Currently Amended) The device according to claim 1, wherein the processor further performs:
          in a case where the first thumbnail is dragged toward the second document area, an operation for displaying, at the dragged position, an image corresponding to the first movement targets consisting of precede  in the row, among the plurality of thumbnails included in the first document area; and
          in a case where the first thumbnail is dragged toward the third document area, an operation for displaying, at the dragged position, an image corresponding to the second movement targets consisting of the first thumbnail and the thumbnails that succeed in the row, among the plurality of thumbnails included in the first document area.

	3.  (Currently Amended) The device according to claim 1, wherein the processor further performs:
          	in a case where a position to which the first thumbnail has been dragged is positioned within a predetermined distance from the second document area, an operation for displaying, at the dragged position, an image corresponding to the first movement targets consisting of precede in the row, among the plurality of thumbnails included in the first document area; and
second movement targets consisting of succeed in the row, among the plurality of thumbnails included in the first document area.

	4.  (Previously Presented) The device according to claim 1,
          wherein the first document area is an area corresponding to the first document and includes thumbnails of a plurality of pages included in the first document,
          wherein the second document area is an area corresponding to a second document and includes thumbnails of a plurality of pages included in the second document, and
          wherein the third document area is an area corresponding to a third document and includes thumbnails of a plurality of pages included in the third document.

	Claims 5 – 7 (Canceled)

	8.  (Currently Amended) The device according to claim 1, wherein the processor further performs:
in a case where the first thumbnail is dragged and dropped between the first and second document areas, generating a new document area automatically determining that third movement targets consist of precede in the row, and moving only the third movement targets, among the plurality of thumbnails included in the first document area, document area.

	9.  (Currently Amended) The device according to claim 1, wherein the processor further performs:
in a case where the first thumbnail is dragged and dropped between the first and third document areas, generating a new area automatically determining that fourth movement targets consist of succeed in the row, and moving only the fourth movement targets, among the plurality of thumbnails included in the first document area, document area.

	10.  (Currently Amended) The device according to claim 1, wherein execution of the stored instruction further configures the processor to perform:
          an operation for receiving the image data of [[a]]the plurality of pages obtained by scanning [[a]]the plurality of documents;
          an operation for dividing the image data of the plurality of pages for each document based on a feature amount of each page extracted from the image data of the plurality of pages; and
          an operation for displaying the thumbnails of [[a]]the plurality of pages that constitute [[the]]each corresponding document in a list in an area corresponding to each of the divided groups of the documents.

	11.  (Original) The device according to claim 10, wherein the feature amount includes at least one of a keyword, a feature pattern of an image, a form on a first page, and a page number.

	12.  (Previously Presented) The device according to claim 1, wherein the first, second, and third document areas are different areas.

	Claims 13 – 14 (Canceled)

	15. (Original) The device according to claim 1, wherein the device is an electronic file generation apparatus.

	Claims 16 – 17 (Canceled)
	
	18.  (Currently Amended) The device according to claim 4, wherein among the thumbnails of the plurality of pages included in each of the first, second, and third document included in each respective document area.

	19.  (Currently Amended) A method executed by a device, the method comprising:
reading a plurality of documents to obtain image data of a plurality of pages;
dividing, 
displaying an operation screen that includes:
a plurality of document areas corresponding respectively to the divided groups of the documents, wherein each document area corresponds to a different row, the document areas are arranged on the operation screen sequentially in a vertical order, and the operation screen includes at least a first document area that corresponds to a first document, and
thumbnails of a plurality of pages that constitute a corresponding one of the plurality of documents, wherein the thumbnails are arranged in each of the document areas sequentially in a horizontal order 
receiving a drag-and-drop operation of a first thumbnail that is one of a plurality of thumbnails included in the first document area, wherein the first thumbnail is preceded by and succeeded by at least one thumbnail in a row corresponding to the first document area;
in a case where [[a]]the first thumbnailprecedes the first document area, automatically determining that first movement targets consist of precede in the row and moving only the first movement targets, among the plurality of thumbnails included in the first document area, into an end of the second document area; and
          	in a case where the first thumbnail is dragged and dropped onto a third document area that succeeds automatically determining that second movement targets consist of succeed  in the row and moving only the second movement targets, among the plurality of thumbnails included in the first document area, into a beginning of the third document area.

	20.  (Currently Amended) A non-transitory computer-readable storage medium storing a program executed by a computer of a device, wherein the program causes the computer to perform operations comprising:
reading a plurality of documents to obtain image data of a plurality of pages;
dividing, 
displaying an operation screen that includes:
a plurality of document areas corresponding respectively to the divided groups of the documents, wherein each document area corresponds to a different row, the document areas are arranged on the operation screen sequentially in a vertical order, and the operation screen includes at least a first document area that corresponds to a first document, and
thumbnails of a plurality of pages that constitute a corresponding one of the plurality of documents , wherein the thumbnails are arranged in each of the document areas sequentially in a horizontal order 
receiving a drag-and-drop operation of a first thumbnail that is one of a plurality of thumbnails included in the first document area, wherein the first thumbnail is preceded by and succeeded by at least one thumbnail in a row corresponding to the first document area;
in a case where [[a]]the first thumbnailprecedes the first document area, automatically determining that first movement targets consist of precede in the row and moving only the first movement targets, among the plurality of thumbnails included in the first document area, into an end of the second document area; and
succeeds automatically determining that second movement targets consist of  succeed the first thumbnail in the row and moving only the second movement targets, among the plurality of thumbnails included in the first document area, into a beginning of the third document area.

	21. (Canceled) 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 03/12/2021, for at least independent claims 1, 19, and 20, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 19, and 20.

	The amended independent claims recite limitations that determine what the appropriate thumbnails to move are and where to move them based on a drag-and-drop operation of a first thumbnail. Specifically, the first thumbnail corresponds to a thumbnail which is preceded by and succeeded by at least one thumbnail within a row of the first document area. Furthermore, the first document area is vertically located between a second document area and a third document area. When the first thumbnail is dragged and dropped to a certain location, the location helps determine what other thumbnail(s), .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171